Citation Nr: 0725990	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, far advanced, inactive, status post left lower 
lobectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


 ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from August 1944 until July 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

It is observed that the veteran's substantive appeal 
contained a request for a hearing before a Veterans Law Judge 
sitting at the RO.  Such a hearing was scheduled for November 
2005.  However, documentation in the claims file reveals that 
the veteran failed to report for his hearing.

This matter was previously before the Board in August 2006.  
At that time, a remand was ordered to accomplish additional 
development.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required before the claim may be adjudicated.  
In this regard, it is noted that a February 2003 VA 
examination contained pulmonary function test results that 
were unreliable due to suboptimal effort by the veteran.  In 
August 2006, the Board remanded to obtain new pulmonary 
function tests.  These tests were conducted at the time of a 
February 2007 VA examination.  However, the results appear to 
contain an anomalous FEV-1 finding.  Specifically, the 
veteran's FEV-1 finding of 22.3 percent predicted is 
reflective of highly severe obstructive lung disease.  
However, his FEV1-FVC ratio of 85 percent predicted signifies 
very mild obstruction.  Furthermore, the examiner's written 
assessment indicated "moderate" obstructive lung disease.  
In sum, the February 2007 is ultimately inconclusive with 
respect to the current level of severity of the veteran's 
residuals of inactive pulmonary tuberculosis.  Moreover, the 
examiner did not comment as to the veteran's degree of effort 
in performing the tests.  

Unfortunately, the ambiguous nature of the February 2007 
examination findings are insufficient for rating purposes and 
another VA examination must be arranged.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
respiratory examination.  All necessary 
tests, including pulmonary function 
tests, should be performed.  Moreover, 
the examiner should expressly comment on 
the veteran's effort.  If it is believed 
that any particular result is invalid due 
to poor effort, then this fact should be 
noted.  If the veteran's effort is 
satisfactory, this should also be noted.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



